Citation Nr: 0309122	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  02-01 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to Department of Veterans Affairs benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The appellant served only one period of active duty, from 
August 1976 to September 1978, and received a discharge under 
other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which confirmed a prior administrative 
determination of 1984 regarding the character of the 
appellant's discharge.  

In an October 2002 decision, the Board found that new and 
material evidence had been submitted to reopen the issue of 
the character of the appellant's military service; hence, to 
that extent, the appellant's appeal was granted.  Having 
reopened the issue of the character of the appellant's 
military service, the Board retained the case and undertook 
additional development of the issues, pursuant to the 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  New 
evidence was obtained for review and the Board provided the 
veteran notice as required by 38 C.F.R. § 20.903 (2002).  


REMAND

Pursuant to Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) a recent United States Court of Appeals for the 
Federal Circuit (Federal Court) case, 38 C.F.R. § 19.9(a)(2) 
was held invalid because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Court found that it was 
contrary to the requirement of 38 U.S.C.A. § 7104(a) (West 
2002) that "[a]ll questions in a matter which...is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."  Moreover, the Federal Court held 
that 38 C.F.R. § 19.9(a)(2)(ii), which requires the Board 
"to provide the notice required by 38 U.S.C.A. § 5103(a)" 
and "not less than 30 days to respond to the notice," is 
invalid because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides the claimant one year to submit evidence.  

In the appellant's case, service separation examination and 
medical history reports of August 1978 show that he was 
treated for lacerations on the face while absent without 
leave (AWOL).  The service records show August 10, 1976, as 
his initial date of service.  The records also show that on 
or about January 14, 1978, the appellant went AWOL, and 
remained absent until on or about July 23, 1978, a period of 
190 days.  The additional evidence received by the Board 
pursuant to 38 C.F.R. § 19.9(a)(2) consists of copies of the 
appellant's July, 1978, treatment records at St. Mary's 
Hospital.  The appellant maintains that these hospitalization 
records show compelling circumstances sufficient to warrant a 
reduction in the number of days he was considered to be AWOL.  

Benefits are not payable where the former service member was 
discharged or released under other than honorable conditions 
issued as a result of an AWOL for a continuous period of at 
least 180 days.  See 38 C.F.R. § 3.12(c)(6) (2002).  A 
discharge or release from service under one of the conditions 
specified in 38 C.F.R. § 3.12 is a bar to the payment of 
benefits, unless it is found that the person was insane at 
the time he committed the offense that caused such discharge 
or release or unless otherwise specifically provided.  See 
38 U.S.C.A. § 5303(a)(b) (West 2002); 38 C.F.R. § 3.12(b) 
(2002).  However, the bar to benefit entitlement does not 
apply if there are compelling circumstances to warrant a 
prolonged unauthorized absence.  See 38 C.F.R. § 3.12(c)(6) 
(2002).  

Further, since the issue of whether the appellant's character 
of discharge constitutes a bar to VA benefits is reopened, 
the RO must determine that issue based on all the evidence of 
record, to include consideration of the evidence submitted 
subsequent to the RO's December 1984 administrative decision.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
of the Act are fully complied with and 
satisfied.  

2.  The RO should consider, on a de novo 
basis, whether the appellant's character 
of discharge constitutes a bar to VA 
benefits, to include review of the 
recently obtained copies of his July 1978 
private hospitalization records.  If 
action taken remains adverse to the 
appellant, he should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

3.  Thereafter, the appellant should be 
given an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).    

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.   



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




